DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/955,056.  Responsive to the preliminary amendment filed 6/18/2020, claims 11-22 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/083627, filed on 12/5/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious an operating method for an industrial truck including detecting at least one operating parameter of the output setpoint value generator; comparing the at least one operating parameter with a predefined threshold value; and moving the hydraulic device from the first switching state to the second switching state based on the comparison, in combination with the other method steps required by independent claim 11.
The prior art does not disclose nor render obvious an industrial truck including an electronic control device being configured so that at least one operating parameter of the output setpoint value generator is detected and compared with a setpoint value for the at least one operating parameter, and the hydraulic device is switched from the first switching state into the second switching state based on a result of the comparison, in combination with the other elements required by independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANEKO et al. (US 2015/0232312 A1) discloses an industrial vehicle hydraulic control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with moving or switching the hydraulic device from a specific first switching state to a specific second switching state based on a comparison of the at least one operating parameter with a predefined threshold value or setpoint value.
KELLER (US 2013/0030656 A1) discloses an industrial truck steering method (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with moving or switching the hydraulic device from a specific first switching state to a specific second switching state based on a comparison of the at least one operating parameter with a predefined threshold value or setpoint value.
ABEND et al. (US 2004/0074686 A1) discloses a hydraulically driven vehicle (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with moving or switching the hydraulic device from a specific first switching state to a specific second switching state based on a comparison of the at least one operating parameter with a predefined threshold value or setpoint value.
DAHL et al. (US 2003/0070859 A1) discloses a work machine control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with moving or switching the hydraulic device from a specific first switching state to a specific second switching state based on a comparison of the at least one operating parameter with a predefined threshold value or setpoint value.
EVANS et al. (US 2003/0010026 A1) discloses a hydrostatic transmission control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with moving or switching the hydraulic device from a specific first switching state to a specific second switching state based on a comparison of the at least one operating parameter with a predefined threshold value or setpoint value.
ABELS (US 4,108,265) discloses a hydrostatic transmission control system (see ABSRACT).  However, the reference fails to disclose the above limitations that deal with moving or switching the hydraulic device from a specific first switching state to a specific second switching state based on a comparison of the at least one operating parameter with a predefined threshold value or setpoint value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655